 Case 19-35897 Doc 34 Filed 03/05/21 Entered 03/05/21 10:31:29 Desc Main
    UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
                             Document Page 1 of 1
RE: LATOYA C SILAS                                                             ) Case No. 19 B 35897
                                                                               )
                                                                    Debtor     ) Chapter 13
                                                                               )
                                                                               ) Judge: DONALD R CASSLING

                                                     NOTICE OF MOTION
  LATOYA C SILAS                                                               DAVID M SIEGEL
                                                                               via Clerk's ECF noticing procedures
  3927 W 115TH PL #2
  ALSIP, IL 60803

  Please take notice that on April 22, 2021 at 9:15 am., I will appear before the Honorable Judge DONALD R
  CASSLING or any judge sitting in the judge's place, present the motion set forth below.

  This motion will be presented and heard electronically using Zoom for Government. No personal
  appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
  following:

  To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting ID and password.

  To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter the
  meeting ID and password.

  Meeting ID and password. The meeting ID for this hearing is 161 414 7941 and the password is 619. The
  meeting ID and password can also be found on the judge’s page on the court’s web site.

  If you object to this motion and want it called on the presentment date above, you must file a Notice of
  Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
  motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant
  the motion in advance without a hearing.

  I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
  named above by U.S. mail at 55 E Monroe St., Chicago, IL 60603 or by the methods indicated on March
  05, 2021.

                                                                                                /s/ M.O. Marshall

                    TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

  Now comes M.O. Marshall, Trustee in the above entitled case and moves the Court to dismiss this case in
  support thereof states:

  1.   On December 20, 2019 the Debtor filed a petition under Chapter 13 of Title 11 U.S.C.

  2.   The debtor's plan was confirmed on March 12, 2020.

       A summary of the debtor's plan payments follows:

       Monthly Payment $425.00                                        Last Payment Received: 12/09/2020

       Amount Paid $4,600.00                                          Amount Delinquent $1,300.00

  WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to
  the term of a confirmed plan, pursuant to § 1307 (c) (6).
                                                                                              Respectfully submitted,
  M.O. MARSHALL                                                                               /s/ M.O. Marshall
  CHAPTER 13 TRUSTEE
  55 East Monroe, Suite 3850
  Chicago, IL 60603
  (312) 294-5900
